Citation Nr: 0918060	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for emphysema, to include 
other respiratory disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel

INTRODUCTION

The Veteran had active military duty from May 1943 to January 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in pertinent part denied service 
connection for emphysema including other respiratory 
disorders.  The Veteran's claim is in the jurisdiction of the 
Jackson, Mississippi RO.

In April 2005, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

This matter was before the Board in June 2005 at which time 
it was remanded for further development.  It has been 
returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show emphysema or other 
respiratory disorders were incurred as a result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Emphysema to include other respiratory disorders was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2008).

In letters to the Veteran dated in July 2002, February 2005, 
August 2005 and July 2006 the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R.  § 3.159(b) (2008).  The RO notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

The Board notes that the Veteran received notice, in the 
April 2008 supplemental statement of the case that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was not prejudiced by this late notice as the claim 
is being denied and neither a rating nor an effective date 
will be assigned.  

Moreover, VA has a duty to assist the Veteran in the 
development of his claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the Board's June 2005 remand, the RO was instructed to 
obtain pertinent outstanding treatment records from all 
identified sources and to accord the Veteran a VA examination 
by a specialist in respiratory disorders.  That development 
has been accomplished.  

The Board finds that VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service medical records 
have been associated with the claims folder.  All identified 
and available medical records have been secured.  The Veteran 
was given VA examinations in relation to his claim in October 
2002 and March 2009, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his service connection claim for emphysema to include other 
respiratory disorders.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

The Veteran contends that he is entitled to service 
connection for a respiratory disorder because emphysema and 
other respiratory disorders were caused by his flying at high 
altitudes in cold conditions during World War II.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the service medical records reveal that in 
February 1944 the Veteran was diagnosed with coryza.  Coryza 
is an acute catarrhal condition of the nasal mucous membrane, 
with a profuse discharge from the nostrils.  Dorland's 
Illustrated Medical Dictionary, 385 (28th ed., 1994).  Within 
three days, he was seen again with complaints of a sore 
throat and was diagnosed with acute pharyngitis.  In November 
1944 he was admitted to the Army Air Field Station Hospital 
with complaints of a sore eye.  Examination showed his lungs 
were normal.  Reports of physical examinations of the Veteran 
in April and November 1944 show normal lungs.

After service, in November 1948, the Veteran was hospitalized 
at a VA facility following complaints of acute asthma for 
four weeks.  He was discharged after twenty-eight days with a 
final diagnosis of acute allergic bronchitis.  

Thereafter, many years passed without any medical 
documentation of respiratory impairment.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Private medical reports dated intermittently from 2001 to 
2005 show diagnoses of chronic obstructive pulmonary disease 
(COPD) and pulmonary emphysema.  These private medical 
reports show that the Veteran has severe respiratory 
problems; however, they do not show a relationship of such 
respiratory problems to military service.

In October 2002 the Veteran underwent a VA examination for 
respiratory diseases.  The diagnosis was moderate 
COPD/emphysema.  The examiner commented that the Veteran's 
current lung condition and shortness of breath are caused 
from a combination of chronic obstructive pulmonary diseases 
and chronic congestive heart failure; and it was most 
unlikely this was due to his past bronchitis or his flying 
experience in unheated and non-pressurized planes.  

The Veteran also underwent VA examination in March 2009.  The 
VA examiner commented that the Veteran was no longer able to 
complete pulmonary function testing.  He rendered a diagnosis 
of severe emphysema, not caused by or related to military 
service.  He noted that there was no objective evidence to 
support worsening beyond natural progression due to military 
service.  He noted further that medical record documentation 
does not support emphysema during service.  He stated that a 
solitary episode of allergic bronchitis is not a proximate 
cause of pulmonary emphysema.  He concluded that the 
preponderance of medical evidence supports primary and 
secondary smoking as the predominant cause of emphysema.  He 
concluded further that the preponderance of medical evidence 
does not support the claimed exposures as the cause of 
emphysema in later life.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that service connection for emphysema 
to include other respiratory disorders is not warranted.  
This is so because private medical evidence does not show a 
relationship between the diagnosis of a respiratory disorder 
and military service and two VA examiners (in 2002 and 2009) 
found no relationship between the current respiratory 
disorders and any incident in service.

The Board has also considered the Veteran's contention that a 
relationship exists between his current respiratory disorders 
and service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  A layman such as the Veteran can certainly attest 
to his in-service experiences of flying at high altitudes in 
cold conditions, as well as to his current symptoms, but, he 
is not competent to provide an opinion linking his current 
respiratory disorder to that flying or any other experience 
in service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the competent medical evidence does not show that the 
Veteran's emphysema, to include other respiratory disorders, 
is related to service, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for emphysema to include 
other respiratory disorders is denied.




____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


